     CASE 0:18-cr-00251-DWF-KMM Document 44 Filed 05/28/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,
                                                        Case No. 18-cr-251 (DWF/KMM)
                            Plaintiff,
                    v.                                 MOTION FOR PRELIMINARY
                                                          ORDER OF FORFEITURE
CHASE MACAULEY ALEXANDER,

                            Defendant.

       The United States of America, by and through Erica H. MacDonald, United States

Attorney for the District of Minnesota, and Craig R. Baune, Assistant United States

Attorney, respectfully moves this Court for a Preliminary Order of Forfeiture pursuant to

18 U.S.C. § 2253(a) and Fed. R. Crim. P. 32.2.

                                   I. BACKGROUND

       On October 16, 2018, a federal grand jury sitting in the District of Minnesota

returned an Indictment against Defendant Chase Macauley Alexander. The Indictment

charged Alexander with two counts of Receipt of Child Pornography in violation of 18

U.S.C. §§ 2252(a)(2) and 2252(b)(1), one count of Distribution of Child Pornography in

violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1), and one count of Possession of Child

Pornography in violation of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2). (Docket 1.) The

Forfeiture Allegations of the Indictment provided notice that the United States sought

forfeiture, pursuant to 18 U.S.C. § 2253(a), of any property, real or personal, used or

intended to be used to commit or to promote the commission of these counts, or any

property traceable to such property, including but not limited to the following:

              a.     a 250GB Samsung SSD, s/n S2R5NX0HB19472N;
      CASE 0:18-cr-00251-DWF-KMM Document 44 Filed 05/28/19 Page 2 of 4



                 b.    a 160GB SATA Seagate hard drive, s/n 5LS8F9V7;

                 c.    a 1TB SATA Western Digital hard drive, s/n WX41A74FZJDX; and

                 d.    a 60GB SATA Hitachi hard drive, p/n 0A27463 (together, “the
                       Property”).

(Id., at 4-5.)

        On May 1, 2019, the United States and the Defendant entered into a Plea Agreement

through which he pled guilty to Count 4 of the Indictment, Possession of Child

Pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2). (Docket 41, ¶ 1.)

The Defendant agreed that he used the internet and computers to possess child pornography

images and videos. (Id.) Specifically, the Defendant agreed that on or about October 2,

2017, he possessed computer files depicting the rape and torture of a female toddler. (Id.)

In addition, the Defendant agreed he possessed 2,213 images and 130 videos depicting

known victims of child pornography, including depictions of toddlers and other

prepubescent minors under the age of 12, and depictions of sadistic and masochistic abuse.

(Id.) The Defendant agreed to forfeit the Property to the United States. (Id., ¶ 10.)

                                       II. ARGUMENT

        Rule 32.2(b) of the Federal Rules of Criminal Procedure provides that:

        (b) Entering a Preliminary Order of Forfeiture.

        (1) Forfeiture Phase of the Trial.

                 (A) Forfeiture Determinations. As soon as practical after a verdict or
                 finding of guilty,… on any count in an indictment or information
                 regarding which criminal forfeiture is sought, the court must
                 determine what property is subject to forfeiture under the applicable
                 statute. If the government seeks forfeiture of specific property, the


                                               2
     CASE 0:18-cr-00251-DWF-KMM Document 44 Filed 05/28/19 Page 3 of 4



              court must determine whether the government has established the
              requisite nexus between the property and the offense.

              (B) Evidence and Hearing. The court’s determination may be based
              on evidence already in the record, including any written plea
              agreement, and on any additional evidence or information submitted
              by the parties and accepted by the court as relevant and reliable. If
              the forfeiture is contested, on either party’s request the court must
              conduct a hearing after the verdict or finding of guilty.

       (2) Preliminary Order.

              (A) Contents of a Specific Order. If the court finds that property is
              subject to forfeiture, it must promptly enter a preliminary order of
              forfeiture . . . directing the forfeiture of specific property, and
              directing the forfeiture of any substitute property if the government
              has met the statutory criteria. The court must enter the order without
              regard to any third party’s interest in the property. Determining
              whether a third party has such an interest must be deferred until any
              third party files a claim in an ancillary proceeding under Rule 32.2(c).

       Based upon the evidence set forth in the Indictment and the Plea Agreement, the

United States has established the requisite nexus between the Property and the offense to

which the Defendant has pled guilty. Accordingly, the Property is subject to forfeiture to

the United States pursuant to 18 U.S.C. § 2253(a).

       Section 853(n)(1) of Title 21, as incorporated by 18 U.S.C. § 2253(b), provides that,

following the entry of an order of forfeiture, the United States shall publish notice of the

order and may also provide direct written notice of the order to persons known to have

alleged an interest in the property. Sections 853(n)(2)-(6) of Title 21 set out the process by

which third parties asserting a legal interest in the property can obtain a judicial

determination of the validity of the legal claims or interests they assert. Pursuant to Section

853(n)(7), following the disposition of all third party petitions or, if no such petitions are


                                              3
     CASE 0:18-cr-00251-DWF-KMM Document 44 Filed 05/28/19 Page 4 of 4



filed, following the expiration of the time period specified within which to file such

petitions, the United States shall have clear title to the property that is the subject of the

order of forfeiture.

                                   III. CONCLUSION

       For the foregoing reasons, the United States moves this Court for a Preliminary

Order of Forfeiture forfeiting the Property to the United States.

                                                  Respectfully submitted,

Dated: May 24, 2019
                                                  ERICA H. MacDONALD
                                                  United States Attorney

                                                  s/ Craig R. Baune

                                                  BY: CRAIG R. BAUNE
                                                  Assistant U.S. Attorney
                                                  Attorney ID No. 331727
                                                  600 United States Courthouse
                                                  300 South Fourth Street
                                                  Minneapolis, MN 55415
                                                  Phone: 612-664-5600
                                                  Craig.baune@usdoj.gov




                                              4
